Citation Nr: 9913907	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.

2.  Whether the May 1986 rating decision, which denied 
service connection for left ear hearing loss and bilateral 
tinnitus, constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

The Board of Veterans' Appeals (Board) notes the veteran has 
submitted additional evidence following the last reviewing 
officer's decision dated in April 1998.  Following a review 
of this evidence, which consists of Department of Veterans 
Affairs (VA) outpatient treatment records dated from July 
1996 to November 1997, a history of the USS Bismarck Sea, and 
a statement from the veteran, the Board concludes that the 
additional evidence is not pertinent or relevant to the 
issues on appeal in the instant case.  Thus, a remand to the 
Regional Office (RO) for review and issuance of a supplement 
statement of the case is not warranted.  See 38 C.F.R. 
§ 20.1304 (1998).  However, for reasons which will become 
apparent, the issue of whether the May 1986 rating decision 
constituted clear and unmistakable error as to the issue of 
service connection for left ear hearing loss will be 
addressed in the remand portion of this decision.

Finally, the Board notes that by way of a September 1997 
rating decision, the RO granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  In November 1997, the veteran filed a notice of 
disagreement as to the 10 percent disability evaluation for 
PTSD.  A statement of the case was issued in April 1998.  The 
veteran's substantive appeal dated in June 1998 was received 
by the RO in January 1999.  In a letter dated in April 1999, 
the RO notified the veteran that his request for an appeal of 
his September 1997 PTSD rating decision was denied as 
untimely.  The veteran was notified of the proper appellate 
procedures in regards to the untimely decision.  



FINDINGS OF FACT

1.  The veteran currently exhibits Level VI hearing in his 
service-connected right ear.

2.  In a May 1986 rating decision, the RO denied service 
connection for bilateral tinnitus on the basis it was not 
incurred in service.

3.  The correct facts as they were known at the time of the 
May 1986 rating decision were before the adjudicator, and in 
that rating decision, the RO did not make any error of fact 
or law which would have affected the outcome of the decision 
as to service connection for bilateral tinnitus.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for right ear 
hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Codes 6100, 6101 (1998).

2.  The unappealed rating decision of May 1986, wherein the 
RO denied service connection for bilateral tinnitus, did not 
constitute clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right ear hearing loss

A.  Factual Background

Service medical records dated in July 1945 reflect a 
diagnosis of chronic right ear otitis media.  The records 
further reflect the veteran reported being subjected to 
numerous explosions while aboard the USS Bismarck Sea at the 
time it was sunk.  The veteran reported he did not notice any 
hearing loss, only occasional pain in the right ear while 
swimming or when water gained entrance into the right ear.  

Relevant portions of an August 1960 VA hospital summary 
reflect whispered voice hearing of 8/15 in the right ear.

In a November 1961 rating decision, the RO granted service 
connection for right ear hearing loss, evaluated as 
noncompensable.  

In a November 1969 rating decision, the RO assigned a 10 
percent evaluation for right ear hearing loss, pursuant to 
Diagnostic Code 6291.  

Upon VA examination dated in April 1986, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
25
30
20
80
/
75
80
75
LEFT
30
25
20
50
70
75
80
75

Speech discrimination scores of 75 percent in the right ear 
and 70 percent in the left ear were also noted.  The veteran 
reported a recent onset of bilateral tinnitus.  The physician 
noted a history of noise exposure in the past while employed 
in plant work.  An assessment of resultant mild, conductive 
hearing loss in the right ear and a bilateral sensorineural 
hearing loss especially above 1500 Hertz was noted.  

In an April 1987 rating decision, the RO continued a 10 
percent evaluation for right ear hearing loss.  In February 
1995, the veteran requested an increased evaluation for right 
ear hearing loss.  

Private audiometric examination for hearing aid purposes 
received by the RO in February 1995 reflect uninterpreted 
audiometric results.  A speech discrimination score of 50 
percent in the left ear and 60 percent in the right ear was 
noted.  

At his RO hearing in February 1996, the veteran testified 
that his hearing in both ears as well as his equilibrium was 
bad.  (Transcript, page 1).  The veteran testified that while 
in the service he was a gunner.  The veteran testified that 
after his naval ship sunk and he was rescued, he noticed 
ringing in both of his ears.  The veteran also testified that 
he never complained about his left ear.  (Transcript, pages 
2-3).  

Upon VA audio-ear disease examination dated in April 1997, 
the veteran complained of decreased hearing since 1945 and 
bilateral tinnitus for approximately 50 years.  The examiner 
noted the veteran's auricles, external auditory canals, 
tympanic membranes, middle ear spaces, and mastoids were 
clear bilaterally.  The examiner noted no fluid or 
perforation, and no active infection or disease process. An 
impression of symmetrical sensorineural hearing loss with 
chronic dysequilibrium was noted.  

Upon VA audiometric examination dated in April 1997, the 
veteran complained of bilateral, constant, high-pitched 
ringing tinnitus for at least the past fifteen years.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
75
LEFT
35
35
40
60
70

Speech discrimination scores of 58 percent in the right ear 
and 62 percent in the left ear were noted.  An impression of 
mild sloping to severe, primarily sensorineural hearing loss 
with abnormal middle ear function in the right ear, and mild 
sloping to severe, sensorineural hearing loss with normal 
middle ear function in the left ear was noted.  The examiner 
further noted no objective tests were available to validate 
the presence or absence of tinnitus.

A private audiology evaluation dated in April 1997 reflects 
uninterpreted audiometric testing results.  The examiner 
noted audiometric testing indicated a moderate to mild 
hearing loss in the right ear and a moderate to severe 
hearing loss in the left ear.  Acoustic results showed a 
reduced compliance tympanogram at the right ear with reflexes 
absent.  A normal tympanogram was observed at the left ear 
with reflexes present at high levels.  An assessment of 
moderate, mixed hearing loss at the right ear, consistent 
with the veteran's history of ear surgery, was noted.  As 
assessment of moderate to severe, sensorineural hearing loss 
in the left ear was also noted.  The examiner further noted 
the reliability of the audiometric data was fair at best and 
the veteran's tinnitus made testing difficult due to the 
significant number of false positives.  

Upon VA audio-ear disease examination dated in January 1998, 
the examiner noted normal auricles, normal externa auditory 
canals, and normal tympanic membranes with "ANA rea" of 
monomeric in both ears.  A superior posterior monomeric area 
was noted on the right side and anterior inferior monomeric 
area was noted on the left side.  Both tympanic membranes 
were noted as mobile.  Both external auditory canals were 
noted as filled with cerumen.  An assessment of cerumen 
impaction and hearing loss were noted.  

Upon VA audio examination dated in January 1998, the examiner 
noted that the claims folder and service military records 
were available for review.  The veteran reported being 
exposed to hazardous noise while working as a seaman, a 
roughneck, a construction worker, and a truck driver.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
75
80
80
LEFT
55
60
65
75
75

Speech audiometry revealed speech discrimination scores of 68 
percent in the right ear and of 78 percent in the left ear.  
A right ear diagnosis of moderate to moderately-severe mixed 
hearing loss through 1000 Hertz; severe sensorineural hearing 
loss at 2000 to 8000 Hertz; abnormal tympanogram; and absent 
acoustic reflexes was noted.  A left ear diagnosis of 
moderate to moderately severe mixed hearing loss through 1000 
Hertz; severe sensorineural hearing loss at 2000 to 8000 
Hertz; normal tympanogram; and elevated/absent acoustic 
reflexes was noted.  

B.  Analysis

The veteran seeks an increased evaluation for service-
connected hearing loss in the right ear.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
§ Part 4 (1998).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. § § 4.1 and 4.2 
(1998) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level 1 for essentially normal acuity through 
Level XI for profound deafness.  In situations where service 
connection has been granted for defective hearing involving 
only one ear, and the veteran does not have total deafness in 
both ears, the hearing acuity of the nonservice-connected ear 
is considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  See 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 and 6101 (1998).  

In the present case, the veteran is service-connected for 
right ear hearing loss only.  Thus for rating purposes, in 
the absence of total deafness in both ears hearing acuity in 
the veteran's nonservice-connected left ear is considered to 
be normal, commensurate with Level I hearing.  See VAOPGCPREC 
32-97 (August 29, 1997).  
Upon VA audiometric examination dated in April 1997, pure 
tone air conduction threshold levels at the frequencies 1000, 
2000, 3000, and 4000 Hertz in the veteran's service-connected 
right ear were 25 decibels, 35 decibels, 65 decibels, 65 
decibels, and 75 decibels, respectively, for a pure tone 
average of 60 decibels, with a speech discrimination ability 
of 58 percent.  Such findings correspond to Level VII hearing 
in the veteran's service-connected right ear.  As noted 
above, hearing acuity in the veteran's nonservice-connected 
left ear is considered to be normal, and assigned a Level I 
designation.  

On subsequent VA audiometric examination dated in January 
1998, pure tone air conduction threshold levels for the 
frequencies 1000, 2000, 3000, and 4000 Hertz in the veteran's 
service-connected right ear were 55 decibels, 60 decibels, 75 
decibels, 80 decibels, and 80 decibels, respectively for a 
pure tone average of 73 decibels, with a speech 
discrimination ability of 68 percent.  Such findings 
correspond with Level VI hearing in the veteran's service-
connected right ear.  As noted above, hearing acuity in the 
veteran's nonservice-connected left ear is considered to be 
normal, and assigned a Level I designation.

The competent medical evidence of record does not suggest 
that the veteran is totally deaf in both ears.  As previously 
noted, in situations where service connection has been 
granted for defective hearing involving only one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100, 6101.  Thus, based upon current 
audiometric findings, an evaluation in excess of 10 percent 
for the veteran's service-connected right ear hearing loss is 
not warranted.  Accordingly, the veteran's claim must be 
denied. 

II.  Clear and Unmistakable Error

A.  Factual Background

The evidence of record at the time of the May 1986 rating 
decision will be summarized below.

Upon physical examination dated in March 1945, the veteran's 
ears were clinically evaluated as normal and whispered voice 
testing revealed hearing of 15/15 bilaterally.  A clinical 
record dated in July 1945 reflects a diagnosis of chronic 
right ear otitis media.  The record further reflects the 
veteran reported being subjected to numerous explosions while 
aboard the USS Bismarck Sea at the time it was sunk.  The 
veteran reported he did not notice any loss of hearing, only 
occasional pain in the right ear while swimming or when water 
gained entrance into the right ear.  Upon separation 
examination dated in March 1946, the veteran's ears were 
clinically evaluated as normal and whispered voice testing 
revealed hearing of 15/15 in the left ear and 8/15 in the 
right ear.

In March 1946, the veteran filed a claim for service 
connection for a punctured eardrum.  In an April 1946 rating 
decision, the RO granted service connection for a right 
punctured eardrum.  

VA hospital records dated in June 1946 reflect a diagnosis of 
chronic right ear otitis media with mild purulent drainage of 
non-specific etiology.  Hospital records reflect the veteran 
complained of pain in the right ear with drainage.  Treatment 
with penicillin was noted.

A letter dated in August 1949 from a private physician states 
the veteran was treated for a chief complaint of pain in the 
right ear of a severe nature and discharge of the right ear.  
It was noted that upon examination, almost complete loss of 
hearing in the right ear was observed and the hearing in the 
other ear was normal.  

Upon VA examination dated in September 1949, the veteran 
complained of right ear pain and drainage.  The examiner 
noted ordinary conversation was heard at 10 feet in the right 
ear and at 20 feet in the left ear.  A diagnosis of chronic 
suppurative otitis media in the right ear and conduction 
deafness on the right was noted.  

Relevant portions of a VA hospital summary dated in December 
1949 reflect a notation that the veteran's right ear drum was 
scarred and possible perforation was seen in the anterior 
portion.  

A report of a VA ear, nose, and throat examination dated in 
June 1951 reflects normal canals and a perforated right 
tympanum with pus discharge.  Conversational voice hearing 
was noted at 15 feet in the right ear and 20 feet in the left 
ear.  A diagnosis of chronic suppurative otitis media in the 
right ear and conduction deafness in the right ear was noted.  

A VA hospital record dated in September 1960 reflects the 
veteran complained of drainage from his right ear and 
received treatment.  Whispered voice testing revealed hearing 
of 8/15 in the right ear and 15/15 in the left ear.

Upon VA audio examination dated September 1961, speech 
audiometry revealed speech discrimination scores of 88 
percent in the right ear and of 96 percent in the left ear.  
The veteran's left ear canal and eardrum were noted as 
normal.  

VA hospital records dated from July to August 1969 reflect a 
diagnosis of perforation of the right tympanic membrane.  The 
veteran underwent an exploratory antrostomy and right 
tympanoplasty.  

Upon VA examination dated in October 1969, the examiner noted 
both ears were dry and non-infective.  The veteran reported 
chronic drainage from the right ear and some high tone 
deafness in both ears.  Speech audiometry revealed speech 
discrimination scores of 86 percent in the right ear and of 
90 percent in the left ear.  A right ear diagnosis of mixed 
hearing loss, low frequency conductive loss of moderate 
severity, and high frequency sensorineural loss of a severe 
degree was noted.  A left ear diagnosis of normal low 
frequencies with high frequency sensorineural damage of a 
severe degree was noted.  

A VA hospital summary dated from October 1971 to December 
1971 reflects in relevant part that some sensorineural 
hearing loss in both ears, slightly worse on the right, was 
observed.  

In February 1986, the veteran sought to reopen his service 
connection claim and reported hearing loss and ringing in his 
ears.  

Upon VA examination dated in April 1986, the veteran 
complained of hearing loss since his1969 right ear surgery 
and a recent onset of bilateral tinnitus, progressing in 
loudness.  Speech discrimination scores of 75 percent in the 
right ear and 70 percent in the left ear were noted.  A 
history of noise exposure while employed in plant work was 
noted.  An assessment of mild conductive hearing loss in the 
right ear and bilateral sensorineural hearing loss above 1500 
Hertz, as well as a complaint of tinnitus, was noted.  

In a May 1986 rating decision, the RO denied service 
connection for bilateral tinnitus on the grounds that private 
physician statements, hospital reports, and VA examinations 
dated in 1949, 1960, 1961, 1969, 1971, 1978, and 1979 were 
all negative for tinnitus.  Additionally, the current VA 
examination showed a recent onset of bilateral tinnitus and 
the veteran gave a history of post-service noise exposure 
during the course of his employment.  The RO concluded that 
bilateral tinnitus was not incurred in service.

B.  Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if a timely notice of disagreement is not filed.  
38 C.F.R. §§ 20.302, 20.1103 (1998).  The veteran has not 
alleged improper notification of the May 1986 rating 
decision.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether CUE is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc)).

In this case, the record reflects the veteran failed to 
perfect an appeal of the May 1986 rating decision, which 
denied service connection for bilateral tinnitus.  That 
decision then became final and may be revised only if CUE is 
found.  38 C.F.R. § 3.105.

At his RO hearing in February 1996, the veteran testified 
that the May 1986 rating decision constituted clear and 
unmistakable error because the RO apparently did not realize 
how much he went through due to his hearing loss and how it 
had affected his life since he was discharged from the 
service.  (Transcript, pages 4-5).

The Court has held that a mere disagreement with how the RO 
evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  Luallen 
v. Brown, 8 Vet. App. 92 (1995).  The veteran has failed to 
allege with any specificity what errors were committed in the 
May 1986 rating decision.  Nonetheless, the Board will 
proceed with an analysis of the veteran's CUE claim.  

The Board concludes that based upon the evidence of record at 
the time of the May 1986 rating decision as well as the law 
that existed at that time, the only possible conclusion was 
that the veteran's bilateral tinnitus was not incurred during 
service.  As the May 1986 rating decision correctly pointed 
out, the claims folder was devoid of any complaints or 
treatments for bilateral tinnitus until the veteran filed his 
claim for service connection in February 1986.  Furthermore, 
upon VA examination dated in April 1986, the veteran reported 
a recent onset of bilateral tinnitus and a history of noise 
exposure while employed in plant work.  The record at the 
time of the May 1986 rating decision was devoid of evidence 
suggesting that the veteran's bilateral tinnitus was incurred 
in or was in any way related to his active service.

Thus, the Board concludes the correct facts were before the 
adjudicator and no error in the application of law occurred 
in the May 1986 rating decision.  The Board finds no 
undebatable error which would have manifestly changed the 
outcome of the decision at the time it was made.  
Accordingly, the veteran's claim of clear and unmistakable 
error in the May 1986 rating decision denying service 
connection for bilateral tinnitus must be denied.




ORDER

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.

The claim of clear and unmistakable error in the May 1986 
rating decision, which denied service connection for 
bilateral tinnitus, is denied.



REMAND

In February 1986, the veteran sought to reopen his claim for 
service connection and reported hearing loss and ringing in 
his ears.  A VA examination dated in April 1986 revealed 
bilateral sensorineural hearing loss and a complaint of 
tinnitus.  In a May 1986 rating decision, the RO framed the 
issue as evaluation for service connection for hearing loss, 
right ear and otitis media; service connection for tinnitus.  
By way of a letter dated in June 1986, the RO informed the 
veteran of the denial of his claim for service connection for 
tinnitus.  In February 1995, the veteran asserted the earlier 
decision of June 1986, which denied service connection for 
bilateral hearing loss and tinnitus, constituted clear and 
unmistakable error.  In a May 1995 rating decision, the RO 
denied the veteran's claim that the rating decision of May 
1986, which denied service connection for bilateral tinnitus 
and left ear hearing loss, constituted clear and unmistakable 
error.  

In as much as the June 1986 letter only informed the veteran 
that his claim for service connection for bilateral tinnitus 
had been denied, the Board concludes the May 1986 rating 
decision was not final as to the issue of service connection 
for left ear hearing loss because the veteran was not 
properly notified by the RO of the adverse decision.  See 
38 C.F.R. § 20.1103 (1998).  Thus, because finality has not 
attached to the issue of service connection for left ear 
hearing loss, the Board concludes that additional development 
of the record is required.  Accordingly, the case is REMANDED 
to the RO for the following development:

The RO should readjudicate the issue of 
entitlement to service connection for 
left ear hearing loss as an original 
claim and properly notify the veteran of 
its decision.  If the claim remains 
denied, the RO should provide the veteran 
with an appropriate supplemental 
statement of the case.

Thereafter, the claim should be returned to the Board for 
further appellate action, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  No 
action is required of the veteran until he receives further 
notice.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

